Citation Nr: 0921838	
Decision Date: 06/10/09    Archive Date: 06/17/09

DOCKET NO.  03-02 792	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to an extraschedular evaluation for service-
connected posttraumatic stress disorder (PTSD), currently 
evaluated as 70 percent disabling.  

2.  Entitlement to an extraschedular evaluation for the 
residuals of a service-connected fracture of the right fifth 
metacarpal, currently evaluated as 10 percent disabling.

3.  Entitlement to an extraschedular evaluation for the 
residuals of a service-connected shell fragment wound (SFW) 
of the left lateral thigh, currently evaluated as 10 percent 
disabling.

4.  Entitlement to an extraschedular evaluation for a 
service-connected left knee disability, status post 
operative, left medial meniscectomy with arthritis, currently 
evaluated as 10 percent disabling.




REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

G.A. Wasik, Counsel


INTRODUCTION

The Veteran served on active duty from February 1968 to 
February 1972.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeals from rating decisions by a Regional Office 
(RO) of the Department of Veterans Affairs (VA).  

The issues on appeal were last before the Board in October 
2006 when they were denied.  The Veteran appealed the denial 
to the United States Court of Appeals for Veterans Claims 
(the Court).  In a decision dated in September 2008, the 
Court affirmed the Board's denials of the increased rating 
claims on a schedular basis but remanded the issues back to 
the Board for consideration as to whether the disabilities 
warrant referral for extraschedular evaluations under 
38 C.F.R. § 3.321.  Thus the issues on appeal have been 
recharacterized on the title page to reflect this 
development.  

In June 2008, the Veteran submitted claims of entitlement to 
service connection for erectile dysfunction, neuropathy of 
the hands and feet, hip problems, headaches, overall body 
pain, residuals of a concussion to include traumatic brain 
injury, a heart condition and hearing loss.  In the same 
document, the Veteran also claimed entitlement to increased 
ratings for his service-connected diabetes mellitus and for 
his service-connected left leg disabilities.  He also 
requested that a claim of entitlement to service connection 
for tinnitus be reopened.  As these matters have not been 
developed or certified for appeal and are not inextricably 
intertwined with the issues now before the Board, they are 
referred to the RO for appropriate action.


FINDINGS OF FACT

1.  The Veteran in this case served on active duty from 
February 1968 to February 1972.

2.  On April 16th, 2009, prior to the promulgation of a 
decision in the appeal, the Board received notification from 
the appellant, through his authorized representative, that a 
withdrawal of the claim of entitlement to an extraschedular 
evaluation for the service-connected PTSD is requested.

3.  The service-connected fracture of the right fifth 
metacarpal does not present an exceptional or unusual 
disability picture.

4.  The residuals of a service-connected shell fragment wound 
of the left lateral thigh do not present an exceptional or 
unusual disability picture.

5.  The service-connected left knee disability, status post 
operative, left medial meniscectomy with arthritis, does not 
present an exceptional or unusual disability picture.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the claim of entitlement 
to an extraschedular evaluation for the service-connected 
PTSD by the appellant have been met.  38 U.S.C.A. 
§ 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2008).

2.  The evidence does not warrant referral for consideration 
of an extraschedular rating for any of the remaining 
disabilities on appeal.  38 C.F.R. § 3.321(b) (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

As explained by the Board in its October 2006 decision, the 
veteran was sent a letter in August 2004 which was 
specifically intended to address the requirements of the 
VCAA.  The sufficiency of the aforementioned VCAA letter and 
VA's compliance with its duty to assist the veteran in 
substantiating his claims was discussed at length by the 
Board on pages 6-9 of the October 2006 decision.  The Court 
then reviewed the decision.  

If the Court or the Veteran's representative believed the 
Board's VCAA discussion was in any way problematical, they 
would have undoubtedly addressed the potential error either 
in the representative's brief or the Court's decision.  They 
did not.  See Harris v. Derwinski, 1 Vet. App. 180, 183 
(1991) [holding that the "Court will [not] review BVA 
decisions in a piecemeal fashion"]; see also Fugere v. 
Derwinski, 1 Vet. App. 103, 105 (1990), aff'd, 972 F.2d 331 
(Fed. Cir. 1992) [noting that "[a]dvancing different 
arguments at successive stages of the appellate process does 
not serve the interests of the parties or the Court"].  

The Board is therefore confident that if there were errors in 
terms of VCAA notice, or the Board's discussion thereof, this 
would have been brought to the Board's attention for the sake 
of judicial economy.  See also Chisem v. Gober, 10 Vet. App. 
526, 527-28 (1997) [under the "law of the case" doctrine, 
appellate courts generally will not review or reconsider 
issues that have already been decided in a previous appeal of 
the same case].  Examination of the October 2006 decision 
reveals that the Board articulated how VCAA compliance with 
respect to the duty to notify was achieved.  

Significantly, the Board notes that the Veteran's 
representative specifically argued before the Court that VA 
did not comply with the requirements of 38 C.F.R. § 3.321(b) 
which is the operative regulation pertaining to 
extraschedular ratings.  Provisions of the regulation were 
quoted directly and citations were made to pertinent case law 
governing extraschedular evaluations in the Brief of the 
Appellant.  The Board finds the Veteran had actual knowledge 
of the pertinent laws governing extraschedular evaluations as 
imputed to him by his representative.  


Entitlement to an extraschedular evaluation for service-
connected PTSD.  

The Board may dismiss any appeal which fails to allege 
specific error of fact or law in the determination being 
appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be 
withdrawn as to any or all issues involved in the appeal at 
any time before the Board promulgates a decision.  38 C.F.R. 
§ 20.204 (2008).  Withdrawal may be made by the appellant or 
by his or her authorized representative.  38 C.F.R. § 20.204.  
In the present case, the appellant has withdrawn this appeal 
and, hence, there remain no allegations  of errors of fact or 
law for appellate consideration.  Accordingly, the Board does 
not have jurisdiction to review the issue of entitlement to 
an extraschedular evaluation for service-connected PTSD and 
it is dismissed.

Criteria for assignment of extraschedular evaluations

In exceptional cases where schedular evaluations are found to 
be inadequate, the RO may refer a claim to the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, for consideration of "an extraschedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability or disabilities."  38 C.F.R. § 3.321(b)(1).  "The 
governing norm in these exceptional cases is: A finding that 
the case presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards."  Id.

The Court recently held that the threshold factor for 
extraschedular consideration is a finding that the evidence 
before VA presents such an exceptional disability picture 
that the available schedular evaluations for that service-
connected disability are inadequate.  See Thun v. Peake, 22 
Vet. App. 111 (2008).

In this regard, the Court noted that there must be a 
comparison between the level of severity and symptomatology 
of the claimant's service-connected disability with the 
established criteria found in the rating schedule for that 
disability; if the criteria reasonably describe the 
claimant's disability level and symptomatology, then the 
claimant's disability picture is contemplated by the rating 
schedule, the assigned schedular evaluation is, therefore, 
adequate, and no extraschedular referral is required.  Id.  
See also VAOGCPREC 6-96.  Otherwise, if the schedular 
evaluation does not contemplate the claimant's level of 
disability and symptomatology and is found inadequate, VA 
must determine whether the claimant's exceptional disability 
picture exhibits other related factors, such as those 
provided by the extraschedular regulation (38 C.F.R. § 
3.321(b)(1)) as "governing norms" (which include marked 
interference with employment and frequent periods of 
hospitalization).

Entitlement to an extraschedular evaluation for the residuals 
of a service-connected fracture of the right fifth 
metacarpal, currently evaluated as 10 percent disabling.

Rating criteria

During the course of this appeal, VA revised Diagnostic Codes 
5216 to 5230, which pertain to ankylosis and limitation of 
motion of fingers.  See 67 Fed. Reg. 48,784-87 (July 26, 
2002).  The revisions became effective on August 26, 2002.

Under the criteria for evaluation of disability due to 
disability of the right (little) finger in effect until 
August 26, 2002, 38 C.F.R. § 4.71a, Diagnostic Code (DC) 5227 
applied to ankylosis of any finger other than the thumb, 
index finger or middle finger, that is, the ring finger or 
little finger.  Under DC 5227, as in effect prior to August 
26, 2002, a noncompensable rating was warranted for ankylosis 
of the ring or little finger.  The note following that code 
indicated that extremely unfavorable ankylosis of a finger 
would be rated as amputation under DCs 5152-5156.  Amputation 
of a portion of the little finger, with resection at the 
proximal interphalangeal (PIP) joint, warranted a 10 percent 
evaluation; the next higher schedular evaluation required 
amputation with metacarpal resection.  Diagnostic Code 5156.

The revised rating criteria for the index, long, ring, and 
little fingers (digits II, III, IV, and V), set forth normal 
ranges of motion and state that for digits II through V, the 
metacarpophalangeal (MP) joint has a range of zero to 90 
degrees of flexion, the PIP joint has a range of zero to 100 
degrees of flexion, and the distal (terminal) interphalangeal 
(DIP) joint has a range of zero to 70 or 80 degrees of 
flexion.  See 38 C.F.R. § 4.71a, Evaluation of Ankylosis or 
Limitation of Motion of Single or Multiple Digits of the 
Hand.  However, with either favorable or unfavorable 
ankylosis, if only the little finger is affected, a 
noncompensable evaluation is assigned, under either DC 5227 
or under DC 5230.

Facts and analysis

By a rating decision prepared in July 1973, the veteran was 
granted service connection for the residuals of a fracture of 
the right fifth metacarpal, and a noncompensable evaluation 
was assigned for that disability.  By a statement received on 
September 2, 1999, the veteran sought an increase in that 
evaluation.

On examination conducted in October 1999 for Social Security 
Administration purposes, there were no findings of disability 
due to right fifth metacarpal disability.  Because this 
report is devoid of evidence of disability due to residuals 
of a fracture of the right little finger, it is unfavorable 
to the veteran's claim.

On VA examination conducted in November 1999, the veteran 
reported that his hand pain would awaken him in the night.  
He stated that when he first woke up each day, he was unable 
to open his hand and required his wife's assistance to open 
it up.  Once it was opened up, then he could use it 
throughout the day.  He reported decreased grip strength and 
reported that he dropped things regularly.  On objective 
examination, there was pain with CMC (carpal metacarpal 
joint) grind.  There was full flexion and extension of the 
CMC, DIP, and PIP joints of the fifth digit.  There was 
significantly decreased grip strength.  There was slightly 
decreased sensation to light touch.  Radiologic examination 
conducted in November 1999 disclosed evidence of slight 
deformity of the fifth digit at the distal 
metacarpophalangeal 


joint, with the fracture in near anatomic alignment, and no 
evidence of degenerative joint disease.  Although the veteran 
indicated that he had difficulty opening his hand in the 
morning, the examiner did not attribute that complaint to the 
service-connected residuals of the fracture of the little 
finger.  

On VA examination conducted in April 2005, the Veteran 
reported that he had no strength in the little finger which 
had been present ever since the original injury.  He reported 
he previously worked as a trucker but was let go due to 
physical problems including his knees and PTSD.  Physical 
examination revealed that there was no deformity, swelling, 
or tenderness of the right hand.  The veteran was able to 
strongly resist passive flexion of the joints of the fifth 
finger with normal strength.  Range of motion of the carpal 
metacarpal phalangeal joint of the right little finger was 
from 0 to 98 degrees of passive flexion with discomfort 
throughout the entire range of motion after four or five 
repetitions.  The veteran had no independent active flexion 
of that joint, but was able to flex it to about 70 degrees 
when he made a fist.  Extension was from 0 to 30 degrees and 
was painless.  At the PIP joint and at the DIP joint of the 
right little finger, the veteran had extension from 0 to 30 
degrees and flexion from 0 to and 90 degrees without pain.  
There was a gap of one-half inch between the fingertip and 
the proximal transverse crease of the palm, with the finger 
flexed.  The examiner concluded that there was no ankylosis 
of the fifth digit, and there was minimal loss of function of 
the hand.  The examiner noted the veteran's reports of loss 
of function of the right hand, but found no objective loss of 
function.

With respect to the first prong of Thun, the evidence in this 
case does not show such an exceptional disability picture 
that the available schedular evaluation for the service-
connected right fifth metacarpal disability is inadequate.  A 
comparison between the level of severity and symptomatology 
of the veteran's right fifth metacarpal with the established 
criteria found in the rating schedule for disabilities of the 
fingers shows that the rating criteria reasonably describe 
the veteran's disability level and symptomatology; as 
discussed above, the rating criteria consider limitation of 
motion of the finger.  

There is no evidence that the residuals of the fracture of 
the little finger present any factor of disability which is 
not addressed in the schedular criteria.  The schedular 
criteria contemplate the Veteran's level of disability.  
While the Veteran has alleged that he had reduced grip 
strength, the VA examiner in April 2005 specifically stated 
that she could find no objective loss of function.  

The Board further observes that, even if the available 
schedular evaluation for the disability is inadequate, the 
veteran does not exhibit other related factors such as those 
provided by the regulation as "governing norms."  The record 
does not show that the veteran has required any frequent 
hospitalizations for the residuals of a fracture of the right 
fifth metacarpal during the appeal period.  Additionally, 
there is not shown to be evidence of marked interference with 
employment due to the disability.  The Veteran has reported 
at times that he used to work as a truck driver but was 
unemployed, in part, due to problems with his hand.  He also 
indicated, however, that he was unemployed due to problems 
with his knees and also problems with PTSD.  The Board finds 
that there is no evidence demonstrating that the Veteran's 
unemployability is markedly due to the service-connected 
residuals of a fracture of the right fifth metacarpal.  The 
Board notes that the Veteran has been granted a total rating 
based on individual unemployability which takes into account 
all of his service-connected disabilities.  Moreover, there 
is no evidence in the medical records of an exceptional or 
unusual clinical picture.

In short, there is nothing in the record to indicate that the 
service-connected residuals of a fracture of the right fifth 
metacarpal cause impairment with employment over and above 
that which is contemplated in the currently assigned 
schedular rating.  See Van Hoose v. Brown, 4 Vet. App. 361, 
363 (1993) (noting that the disability rating itself is 
recognition that industrial capabilities are impaired).  The 
Board therefore has determined that referral of this case for 
extra-schedular consideration pursuant to 38 C.F.R. 
3.321(b)(1) is not warranted.




Entitlement to an extraschedular evaluation for the residuals 
of a service-connected shell fragment wound of the left 
lateral thigh, currently evaluated as 10 percent disabling.

Rating criteria

Muscle injuries are evaluated pursuant to criteria at 38 
C.F.R. §§ 4.55, 4.56, and 4.73.  For rating purposes, the 
skeletal muscles of the body are divided into 23 muscle 
groups in 5 anatomical regions.  38 C.F.R. § 4.55(b).  The 
specific bodily functions of each group are listed at 38 
C.F.R. § 4.73.

The severity of the muscle disability is determined by 
application of criteria at 38 C.F.R. § 4.56.  First, an open 
comminuted fracture with muscle or tendon damage will be 
rated as severe, unless (for locations such as the wrist or 
over the tibia) the evidence establishes that the muscle 
damage is minimal.  38 C.F.R. § 4.56(a).  A through and 
through injury with muscle damage shall be evaluated as no 
less than a moderate injury for each group of muscles 
damaged.  38 C.F.R. § 4.56(b).

For VA rating purposes, the cardinal signs and symptoms of 
muscle disability are loss of power, weakness, lowered 
threshold of fatigue, fatigue-pain, impairment of 
coordination and uncertainty of movement.  38 C.F.R. § 
4.56(c).

Muscle injury disabilities are rated as slight, moderate, 
moderately severe or severe according to criteria based on 
the type of injury, the history and complaint, and objective 
findings.  38 C.F.R. § 4.56(d).  38 C.F.R. § 4.56(d)(1) 
describes slight disability of muscles: (i) Type of injury: 
simple wound of muscle without debridement or infection; (ii) 
History and complaint: service department record of 
superficial wound with brief treatment and return to duty; 
healing with good functional results; no cardinal signs or 
symptoms of muscle disability as defined in paragraph (c) of 
this section; (iii) Objective findings: minimal scar; no 
evidence of fascial defect, atrophy, or impaired tonus; no 
impairment of function or metallic fragments retained in 
muscle tissue.

The veteran's service-connected left thigh SFW residuals have 
been evaluated pursuant to Diagnostic Code 5313, which 
provides evaluations for disability of Muscle Group (MG) 
XIII.  The function of these muscles are as follows:  
Extension of hip and flexion of knee; outward and inward 
rotation of flexed knee; acting with rectus femoris and 
sartorius synchronizing simultaneous flexion of hip and knee 
and extension of hip and knee by belt-over-pulley action at 
knee joint.  The muscles include the posterior thigh group, 
and hamstring complex of 2-joint muscles: (1) Biceps femoris; 
(2) semimembranosus; (3) semitendinosus.  Muscle disability 
under this provision is evaluated as follows: slight (0 
percent); moderate (10 percent); moderately severe (30 
percent); and severe (40 percent).  38 C.F.R. § 4.73.

Under DC 5313, a 10 percent evaluation is provided for 
moderate muscle disability.  Moderate disability of muscles 
is characterized by through and through or deep penetrating 
wound of short track from a single bullet, small shell or 
shrapnel fragment, without explosive effect of high velocity 
missile, residuals of debridement, or prolonged infection.

The next higher evaluation in excess of 10 percent, a 30 
percent evaluation, requires evidence of moderately severe 
muscle disability.  Moderately severe disability of muscles 
is characterized by a through and through or deep penetrating 
wound by a small high velocity missile or large low-velocity 
missile, with debridement, prolonged infection, or sloughing 
of soft parts, and intermuscular scarring.  A showing of 
moderately severe muscle disability should include a record 
of consistent complaints of cardinal signs and symptoms of 
muscle disability as defined in 38 C.F.R. § 4.56(c) and, if 
present, evidence of inability to keep up with work 
requirements.  Objective findings characteristic of 
moderately severe muscle disability include entrance and (if 
present) exit scars indicating the track of the missile 
through one or more muscle groups.  Indications on palpation 
of loss of deep fascia, muscle substance, or normal firm 
resistance of muscles compared with the sound side are also 
indicative of moderately severe muscle disability.  Tests of 
strength and endurance compared with the sound side should 
demonstrate positive evidence of impairment.  38 C.F.R. § 
4.56(d)(3).



Facts and analysis

By a rating decision prepared in June 1972, the veteran was 
granted service connection for the residuals of a shrapnel 
wound, MG XIII, posterior lateral aspect, left thigh, and a 
10 percent evaluation was assigned for that disability.  The 
Veteran submitted a claim for an increased rating in 
September 1999.

The report of an examination conducted in October 1999 for 
Social Security Administration purposes included no findings 
of disability due to residuals of a shrapnel wound.  Because 
this report is devoid of evidence of disability due to 
residuals of a shrapnel wound, it is unfavorable to the 
veteran's claim.

On VA examination conducted in November 1999, there were two 
small scars posteriorly on the left thigh.  The examiner 
concluded that the veteran had a shell fragment wound of the 
posterior left lateral thigh with residual pain.  The Veteran 
complained of pain in the thigh which would wake him one or 
two times per night.  

On VA examination conducted in April 2005, the veteran 
reported bilateral posterior thigh and leg cramps.  The 
examiner noted that the report of the 1999 VA examination 
stated that there were two posterior thighs scars.  The 
examiner indicated that he was uncertain if he could 
appreciate those scars.  There was a one centimeter area that 
was, he stated, perhaps minimally hypopigmented.  That area 
was not elevated, depressed, tender, or retracted, and was 
similar to surrounding skin.  The examiner was uncertain if 
this was the veteran's residual scar.  This was in the upper 
posterior lateral thigh well below the hip joint.  There was 
no muscle atrophy.  Strength was 5/5 and symmetrical in both 
thighs.  The veteran denied muscle weakness.  The examiner 
concluded that the veteran had a residual, unremarkable 
shrapnel scar, left posterior thigh.

There was no suggestion that the shrapnel injury had caused 
loss of muscle, the examiner opined, although the veteran had 
been awarded service connection for muscle injury.  The 
examiner noted that there was no atrophy of muscle observed 
on examination and right and left thigh muscle strength was 
symmetric.  The small size of the shrapnel wound and the 
clear documentation at the time of the injury that there were 
no vascular abnormalities established no basis for muscle 
loss.  The examiner further stated that an EMG was not 
ordered because the veteran previously had a normal EMG, and 
there was no evidence of muscle injury; in any event, the 
examiner noted, the veteran's severe needle phobia would make 
an EMG almost impossible.

With respect to the first prong of Thun, the evidence in this 
case does not show such an exceptional disability picture 
that the available schedular evaluation for the service-
connected residuals of a shell fragment wound of the left 
lateral thigh is inadequate.  This is due to the fact that no 
physical manifestations of muscle injury have been 
identified.  A comparison between the level of severity and 
symptomatology of the veteran's service-connected residuals 
of a shell fragment wound of the left lateral thigh with the 
established criteria found in the rating schedule for 
evaluation of muscle injuries shows that the rating criteria 
reasonably describe the veteran's disability level and 
symptomatology; as discussed above, the rating criteria 
consider loss of power, weakness, lowered threshold of 
fatigue, fatigue-pain, impairment of coordination and 
uncertainty of movement.  

There is no evidence that the residuals of a shell fragment 
wound of the left lateral thigh fracture present any factor 
of disability which is not addressed in the schedular 
criteria.  The schedular criteria contemplate the Veteran's 
level of disability.

The Board further observes that, even if the available 
schedular evaluation for the disability is inadequate, the 
veteran does not exhibit other related factors such as those 
provided by the regulation as "governing norms."  The record 
does not show that the veteran has been hospitalized for the 
residuals of a shell fragment wound of the left lateral thigh 
during the appeal period.  Additionally, there is not shown 
to be evidence of marked interference with employment due to 
the disability.  The Veteran has not alleged that this 
service-connected disability has resulted in any industrial 
impairment.  He has reported problems with employment due to 
his knees, hand, and also PTSD but has not indicated that the 
left thigh disability was productive of any industrial 
impairment.  Moreover, there is no evidence in the medical 
records of an exceptional or unusual clinical picture.

In short, there is nothing in the record to indicate that the 
service-connected residuals of a shell fragment wound of the 
left lateral thigh cause impairment with employment over and 
above that which is contemplated in the currently assigned 
schedular rating.  See Van Hoose v. Brown, 4 Vet. App. 361, 
363 (1993) (noting that the disability rating itself is 
recognition that industrial capabilities are impaired).  The 
Board therefore has determined that referral of this case for 
extra-schedular consideration pursuant to 38 C.F.R. 
3.321(b)(1) is not warranted.


Entitlement to an extraschedular evaluation for a service-
connected left knee disability, status post operative, left 
medial meniscectomy with arthritis, currently evaluated as 10 
percent disabling.

Rating criteria

The veteran has been granted a 10 percent evaluation for his 
service-connected left knee disability, under 38 C.F.R. § 
4.71a, DCs 5259-5010, effective from 1972.  Under DC 5259, 
the schedular criteria call for a 10 percent disability 
rating for removal of cartilage with symptomatic residuals.  
The criteria for evaluation under DC 5010, used to evaluate 
traumatic arthritis, are the criteria under DC 5003.

The provisions of 38 C.F.R. § 4.71a, DC 5003, the criteria 
for evaluating degenerative arthritis, state that 
degenerative arthritis established by radiologic findings 
will be rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  DC 5003 further states that, where limitation of 
motion of the specific joint or joints involved is 
noncompensable under the appropriate diagnostic codes, a 
rating of 10 percent is for application for each such major 
joint affected by limitation of motion, to be combined, not 
added, under DC 5003.

Other criteria used to evaluate knee disability under DC 5257 
provide that slight impairment involving recurrent 
subluxation or lateral instability warrants a 10 percent 
evaluation.  A 20 percent disability rating is warranted for 
moderate impairment, and a 30 percent disability rating is 
assigned for severe impairment.  DC 5257.

Full range of motion of the knee is from 0 degrees to 140 
degrees in extension and flexion. 38 C.F.R. § 4.71a, Plate 
II. 

When flexion of the knee is limited to 60 degrees, a 
noncompensable rating is assignable under DC 5260.  When 
flexion is limited to 45 degrees, a 10 percent rating is 
assignable.  When extension is limited to 5 degrees, a 
noncompensable rating is assigned under DC 5261.  When 
extension is limited to 10 degrees, a 10 percent rating may 
be assigned.

Where a veteran has knee instability or subluxation which is 
evaluated under DC 5257, a separate, compensable evaluation 
may be assigned if the veteran also has degenerative joint 
disease which may be evaluated under DC 5003.  See VAOPGCPREC 
9-98; VAOPGCPREC 23-97.  Compensating a claimant for separate 
functional impairment under DCs 5257 and 5003 does not 
constitute pyramiding.  See VAOPGCPREC 23-97.

However, the General Counsel noted that a separate rating 
must be based upon additional disability.  When a knee 
disorder is already rated under DC 5257, the veteran must 
also have limitation of motion under DC 5260 or DC 5261 in 
order to obtain a separate rating for arthritis.  If the 
veteran does not at least meet the criteria for a zero 
percent rating under either of those limitation-of-motion 
diagnostic codes, there is no additional disability for which 
a separate rating may be assigned.  VAOPGCPREC 23-97.  A 
veteran may receive separate, compensable ratings under both 
Diagnostic Codes 5260 and 5261 if the evidence establishes 
both limited flexion and extension at a compensable level for 
the same joint.  See VAOPGCPREC 9-04.

Under DC 5258, dislocation of semilunar cartilage with 
frequent episodes of "locking," pain, and effusion into the 
joint is rated as 20 percent disabling while, under DC 5259, 
as noted above, removal of cartilage with symptomatic 
residuals is rated as 10 percent disabling.  38 C.F.R. § 
4.71a, DCs 5258 and 5259.

Facts and analysis

By a rating decision prepared in June 1972, the veteran was 
granted service connection for a left knee disability, status 
post meniscectomy, and a 10 percent evaluation was assigned 
for that disability.  The 10 percent evaluation has been 
continued since then, based on x-ray evidence of degenerative 
joint disease and painful motion.  By a statement received on 
September 2, 1999, the veteran sought an increased evaluation 
for that service-connected disability.

On VA examination conducted in November 1999, the veteran 
reported having two falls because his knee gave out in the 
prior week, and reported that he routinely fell because of 
the knee giving out, with those falls averaging approximately 
once monthly.  He reported that knee pain woke him up during 
the night an average of once or twice each night.  His knee 
pain would decrease in the morning once he limbered the knee 
up, but then it would progressively get worse throughout the 
day.  He was able to walk approximately one block, after 
which he would have to rest for 10 or 15 minutes.  He 
reported that he could stand for as long as 45 minutes, and 
he could sit for an extended period of time, as long as he 
was not required to stand.  He used a cane and a brace with 
medial and lateral metal posts.

On objective examination, the veteran had a medial 
postoperative scar.  He had a 10 degree extensor lag but 
passively could be placed in full extension.  Flexion was to 
120 degrees.  There was no pain with rocking of the patella 
and the patellofemoral joint, but there was medial facet pain 
and tenderness to palpation.  There was no effusion.  There 
was ligamentous stability to Lachman's, and to varus and 
valgus stress.  There was lateral joint line tenderness.  
McMurray's test was negative.  The examiner concluded that 
the veteran had medial compartment of the knee degenerative 
joint disease.  Radiologic examination disclosed decreased 
medial joint space and a loose body, as well as 
patellofemoral degenerative joint disease.  

Examination for physical therapy purposes in November 1999 
disclosed a lack of three degrees of active extension of the 
left knee and flexion to 122 degrees.  Patellar grinding, 
Clark's test, and McMurray's test were positive, and there 
was crepitus.  The Apley compression and traction tests were 
negative.  There was no laxity of the anterior cruciate, 
posterior cruciate, or lateral collateral ligaments, but 
there was one plus laxity of the medial collateral ligament.  

In December 1999, the veteran complained that his knee 
remained unstable and a new brace was issued in November 
1999.  He reported that the knee was rotating while he 
ambulated and he continued to get a shock sensation deep in 
the knee joint.  A different brace was provided.

VA outpatient treatment notes dated in April 2002 disclose 
that the veteran had nearly full extension of the left knee 
and 120 degrees of flexion.  Radiologic examination disclosed 
degenerative joint disease.  There was slightly laxity with 
valgus stress.  

On VA examination conducted in April 2005, the veteran was 
using an electric scooter for mobility, but was able to 
ambulate.  He was wearing bilateral hinged knee braces and he 
walked with a wide-based gait.  The examiner did not describe 
the presence or absence of laxity or subluxation.  The 
examiner did not describe the veteran's range of motion of 
the knee.  

With respect to the first prong of Thun, the evidence in this 
case does not show such an exceptional disability picture 
that the available schedular evaluation for the service-
connected left knee disability, status post operative, left 
medial meniscectomy with arthritis, is inadequate.  A 
comparison between the level of severity and symptomatology 
of the veteran's service-connected left knee disability with 
the established criteria found in the rating schedule for 
evaluation of knee injuries shows that the rating criteria 
reasonably describe the veteran's disability level and 
symptomatology; as discussed above, the rating criteria 
consider loss of motion and instability.  

There is no evidence that the service-connected left knee 
disability, status post operative, left medial meniscectomy 
with arthritis, presents any factor of disability which is 
not addressed in the schedular criteria.  

The Board further observes that, even if the available 
schedular evaluation for the disability is inadequate, the 
veteran does not exhibit other related factors such as those 
provided by the regulation as "governing norms."  The record 
does not show that the veteran has been hospitalized during 
the appeal period for the left knee disability.  
Additionally, there is not shown to be evidence of marked 
interference with employment due to the disability.  The 
Veteran has alleged that he is unemployable, in part, due to 
his service-connected left knee disability but he has also 
indicated that the unemployability was also due to problems 
with his right hand as well as problems with PTSD.  There is 
no indication in the claims file that the Veteran's 
unemployability is markedly due to the service-connected left 
knee disability. Moreover, there is no evidence in the 
medical records of an exceptional or unusual clinical 
picture.

In short, there is nothing in the record to indicate that the 
service-connected left knee disability, status post 
operative, left medial meniscectomy with arthritis causes 
impairment with employment over and above that which is 
contemplated in the currently assigned schedular rating.  See 
Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (noting that 
the disability rating itself is recognition that industrial 
capabilities are impaired).  The schedular criteria 
contemplate the Veteran's level of disability.  The Board 
therefore has determined that referral of this case for 
extra-schedular consideration pursuant to 38 C.F.R. 
3.321(b)(1) is not warranted.

	(CONTINUED ON NEXT PAGE)




ORDER

The claim of entitlement to an extraschedular evaluation for 
service-connected PTSD is dismissed.  

Entitlement to an extraschedular evaluation for the residuals 
of a service-connected fracture of the right fifth 
metacarpal, is denied.  

Entitlement to an extraschedular evaluation for the residuals 
of a service-connected shell fragment wound of the left 
lateral thigh, is denied.  

Entitlement to an extraschedular evaluation for a service-
connected left knee disability, status post operative, left 
medial meniscectomy with arthritis, is denied.  



____________________________________________
BARBARA B. COPELAND 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


